DETAILED ACTION
The present Office action is in response to the Response to the Election / Restriction filed on 16 AUGUST 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-7 and 13-19 in the reply filed on 16 AUGUST 2022 is acknowledged. Claims 1-7 and 13-19 are pending and herein examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 13-15, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2019/0075301 A1 (hereinafter “Chou”).
Regarding claim 1, Chou discloses a method of performing video coding in a network-based system, performed by an encoding device (FIG. 6, video encoding pipeline 32 in communication with (i.e., network) the video decoding pipeline of FIG. 12), the method comprising: 
training a model for determining a parameter set to be used for encoding ([0046], ll. 2-3, “a machine learning block may be trained to determine and implement machine learning parameters;” [0047], ll. 1-4, “the machine learning block may enable the video encoding pipeline to determine encoding parameters based at least in part on content analysis provided by the machine learning block”); 
obtaining a video content ([0066], ll. 4-6, “the video encoding pipeline 32 may receive source image data 36 and output encoded image data 38”); 
determining the parameter set for encoding the video content using the trained model ([0047], ll. 1-4, “the machine learning block may enable the video encoding pipeline to determine encoding parameters based at least in part on content analysis provided by the machine learning block”); 
encoding the video content according to the parameter set ([0047], ll. 1-4, “the machine learning block may enable the video encoding pipeline to determine encoding parameters based at least in part on content analysis provided by the machine learning block;” [0047-0049] describes leveraging machine learning parameters for improving matching video quality, prediction samples, and filter parameters); 
transmitting the encoded video content to a decoding device ([0066], ll. 4-6, “the video encoding pipeline 32 may receive source image data 36 and output encoded image data 38;” [0123], ll. 4-8, “when encoded image data 38 is received, a video decoding pipeline may operate based at least in part on the prediction residual and/or encoding parameters indicated in the encoded image data 38 to determine corresponding decoded image data”); and 
transmitting the parameter set to the decoding device ([0128], ll. 6-9, “video decoding pipeline 124 may determine the decoding parameters 132 based at least in part on the encoding parameters indicated with the encoded image data 38;” [0129], ll. 11-13, “the video decoding pipeline 124 may receive the filter parameters 74 along with the encoded image data 38;” [0130], ll. 1-6, “When machine learning blocks 34 are implemented in both the video encoding pipeline 32 and the video decoding pipeline 124, the video decoding pipeline 124 may receive the machine learning parameters 64 implemented in the video encoding pipeline 32 along with the encoded image data 38”).
Regarding claim 2, Chou discloses all of the limitations of claim 1, as outlined above. Additionally, Chou discloses wherein the parameter set comprises a set of filter coefficients to perform filtering on one or more images of the video content ([0047], ll. 11-14, “the video encoding pipeline may down-scale and/or up-scale based on encoding parameters, for example, which indicate target aspect ratio, target filter (e.g., interpolation) weighting, and/or target filter mode;” [0076], ll. 3-8, “the filter block 54 may determine filter parameters 74 expected to reduce likelihood of perceivable visual artifacts when applied to decoded image data. For example, the filter block 54 may determine filter parameters 74 expected to reduce likelihood of producing perceivable block artifacts”).
Regarding claim 3, Chou discloses all of the limitations of claim 1, as outlined above. Additionally, Chou discloses wherein the determining the parameter set for encoding the video content further comprises determining the parameter set based on a content type of the video content ([0147], ll. 1-3, “sets of machine learning parameters (e.g., models) may be associated with different types of content. For example, a first set may be associated with cartoons while a second set is associated with natural content (e.g., image of sky and/or grass) and a third set is associated with screen content.” Note, the training would derive each of the sets of parameters).
Regarding claim 4, Chou discloses all of the limitations of claim 1, as outlined above. Additionally, Chou discloses wherein the parameter set is transmitted to the decoding device separately from the encoded video content ([0130], ll. 1-6, “When machine learning blocks 34 are implemented in both the video encoding pipeline 32 and the video decoding pipeline 124, the video decoding pipeline 124 may receive the machine learning parameters 64 implemented in the video encoding pipeline 32 along with the encoded image data 38.” Note, separately is interpreted as either in a different signal or in the same signal, but as separate data that is not derived from the encoded video content. Paragraph [0130] describes sending the parameters “along with” the encoded video content, which contrasts with other methods of transmission such as in paragraph [0128] describing deriving parameters from the video content that would not constitute transmitting “separately”).
Regarding claim 13, the limitations are the same as those in claim 1; however, written in machine form instead of process form. Therefore, the same rationale of claim 1 applies to claim 13. Additionally, Chou discloses at least one memory for storing computing program code ([0055], ll. 1-3, “the processor core complex 18 may execute instruction stored in local memory 20 and/or the main memory storage device 22 to perform operations”); and at least one processor configured to access the at least one memory and operate as instructed by the computing program code ([0055], ll. 1-3, “the processor core complex 18 may execute instruction stored in local memory 20 and/or the main memory storage device 22 to perform operations”).
Regarding claim 14, the limitations are the same as those in claim 2; however, written in machine form instead of process form. Therefore, the same rationale of claim 2 applies to claim 14.
Regarding claim 15, the limitations are the same as those in claim 3; however, written in machine form instead of process form. Therefore, the same rationale of claim 3 applies to claim 15.
Regarding claim 16, the limitations are the same as those in claim 4; however, written in machine form instead of process form. Therefore, the same rationale of claim 4 applies to claim 16.
Regarding claim 19, the limitations are the same as those in claim 1; however, written in machine form instead of process form. Therefore, the same rationale of claim 1 applies to claim 19. Additionally, Chou discloses a non-transitory computer-readable storage medium ([0067], l. 13, “non-transitory computer-readable medium”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5, 6, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0075301 A1 (hereinafter “Chou”) in view of U.S Publication No. 2021/0304355 A1 (hereinafter “Delattre”).
Regarding claim 5, Chou discloses all of the limitations of claim 3, as outlined above. Chou fails to expressly disclose wherein the content type of the video content includes a plurality of game types.
However, Delattre teaches wherein the content type of the video content includes a plurality of game types ([0206], ll. 3-6, “different neural networks may be trained to handle different types of games. One model may handle platformer games and another may handle first person games.” Note, Chou discloses video content for game platforms in ¶ [0061] for which the modification with Delattre can build upon).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have a plurality of game types as video content, Delattre ([0206]), in Chou’s invention. One would have been motivated to modify Chou’s invention, by incorporating Delattre’s invention, to allow for increased accuracy when processing images ([0206]).
Regarding claim 6, Chou and Delattre disclose all of the limitations of claim 5, as outlined above. Additionally, Delattre discloses wherein at least one parameter set is determined for each of the plurality of game types ([0206], ll. 3-6, “different neural networks may be trained to handle different types of games. One model may handle platformer games and another may handle first person games.” Note, Chou discloses multiple sets of machine learning parameters based on content type in ¶ [0147] for which the modification with Delattre can build upon). The same motivation of claim 5 applies to claim 6.
Regarding claim 17, the limitations are the same as those in claim 5; however, written in machine form instead of process form. Therefore, the same rationale of claim 5 applies to claim 17.
Regarding claim 18, the limitations are the same as those in claim 6; however, written in machine form instead of process form. Therefore, the same rationale of claim 6 applies to claim 18.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0075301 A1 (hereinafter “Chou”) in view of U.S Publication No. 2022/0070527 A1 (hereinafter “Kojima”).
Regarding claim 7, Chou discloses all of the limitations of claim 4, as outlined above. Chou fails to expressly disclose wherein the parameter set is transmitted to the decoding device prior to the encoded video content.
However, Kojima teaches wherein the parameter set is transmitted to the decoding device prior to the encoded video content ([0169], ll. 9-12, “distributes the machine-learned model data to the client terminal corresponding to the first viewer terminal 11, in synch with, or before or after, a timing of distributing low-bitrate-encoded data”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have a plurality of game types as video content, Kojima ([0169]), in Chou’s invention. One would have been motivated to modify Chou’s invention, by incorporating Kojima’s invention, because it is obvious to try to send the parameters prior given the limited options of before, after, or synchronized with the predictability that since the model has already been trained prior to encoding, it is available for transmission prior to the entire process of encoding the video content.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STUART D BENNETT/Examiner, Art Unit 2481